Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 10, 2021

                                       No. 04-21-00168-CV

              IN THE INTEREST OF S.R.M., III AND M.R.M., CHILDREN,

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-PA-01894
                        Honorable Linda A. Rodriguez, Judge Presiding


                                          ORDER

         This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX. R.
JUD. ADMIN. 6.2. The clerk’s record was due May 6, 2021, but was not filed. On May 7, 2021,
the district clerk filed a notification of late record, requesting an extension until May 17, 2021 to
file the record.

        After consideration, we GRANT the district clerk’s request for an extension of time and
ORDER the district clerk to file the clerk’s record in this court by May 17, 2021. The district
clerk is reminded that strict deadlines exist with regard to disposal of appeals dealing with
termination of parental rights. Further extensions of time will be disfavored.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of May, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court